United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
TENNESSEE VALLEY HEALTHCARE
SYSTEM, Nashville, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1781
Issued: August 14, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2014 appellant, through counsel, filed a timely appeal of a July 2, 2014
Office of Workers’ Compensation Programs’ (OWCP) merit decision. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
a traumatic injury on September 15, 2013 in the performance of duty.
FACTUAL HISTORY
On September 25, 2013 appellant, then a 59-year-old registered nurse, filed a traumatic
injury claim alleging that she injured her neck, left arm, shoulders, and back catching a falling
1

5 U.S.C. § 8101 et seq.

patient on September 15, 2013. The employing establishment submitted an incident report
indicating that on September 15, 2013 appellant sustained a sprain/strain of the lower back
assisting a falling patient.
OWCP requested additional factual and medical evidence supporting appellant’s claim on
October 7, 2013. In response, appellant submitted treatment notes from Dr. Jessica Folger, a
physician Board-certified in emergency medicine, dated September 17, 2013. Dr. Folger noted
appellant’s history of aiding a falling patient. She stated that appellant reported back and left
wrist conditions as a result of placing her arms under the patient’s arms to lower him to the
ground. Dr. Folger noted that appellant had previously undergone back surgery. She stated that
appellant indicated that she had pain in the right mid-back with radiation into the right leg and
groin. Dr. Folger found no associated signs or symptoms. Appellant demonstrated normal
strength and normal sensation in all extremities. Dr. Folger diagnosed back pain, sciatica, and
multiple strains including the wrist.
Dr. Richard Smith, a Board-certified orthopedic surgeon, first examined appellant on
September 24, 2013. He diagnosed sciatica, right wrist pain, cervicalgia, paresthesias, and
thoracic spine pain. Dr. Smith described appellant’s employment incident of catching a falling
patient with onset of pain in the neck and back. Appellant reported back pain radiating into her
legs and wrist. On physical examination Dr. Smith found muscle spasms in the cervical,
thoracic, and lumbar spines. Dr. Smith found an obscure motor weakness, normal reflexes, and
sensation intact to light touch in all extremities. Appellant underwent a lumbar magnetic
resonance imaging (MRI) scan on October 17, 2013 which demonstrated degenerative findings
at L5-S1 with deformity of the right lamina suggesting previous surgery, spondylosis and disc
bulge with facet arthropathy. On October 8, 2013 Dr. Smith examined appellant and noted that
she reported pain radiating down her right leg and gait disturbance. He found that she had
positive posterior tenderness in her spine with paravertebral muscle spasm and bilateral
lumbosacral tenderness from L2-S1. Appellant’s left wrist was also swollen and tender.
Dr. Smith completed notes on September 24 and October 8, 2013 indicating that she was totally
disabled until October 23, 2013.
Dr. Jacob P. Schwarz, a Board-certified neurosurgeon, examined appellant on
November 11, 2013 and noted a history of lower back and bilateral lower extremity pain as well
as L5-S1 hemilaminectomy. He stated that she attempted to catch a 250-pound patient who was
falling to the ground on September 15, 2013. Dr. Schwarz reported that appellant experienced
immediate pain in her lower back and legs. On physical examination he found no loss of
strength or sensation in the lower extremities. Dr. Schwarz reviewed appellant’s MRI scan. He
diagnosed lumbar radiculopathy, lumbar stenosis and lumbar disc displacement.
By decision dated November 13, 2013, OWCP denied appellant’s claim on the grounds
that she failed to submit sufficient medical opinion evidence to establish that a medical condition
resulted from her accepted employment injury. It found that she had not submitted the necessary
medical opinion evidence explaining how her employment incident caused, contributed,
aggravated, or precipitated her diagnosed medical conditions.
Appellant requested a review of the written record by an OWCP hearing representative
on November 19, 2013. Dr. Smith completed a note on November 21, 2013 and stated that it

2

was his opinion that appellant’s current back discomfort and radicular symptoms were due to her
attempt to catch a patient on September 15, 2013. He stated that this incident resulted in a disc
protrusion and sciatica-like syndrome.
In a decision dated March 18, 2014, OWCP hearing representative found that the medical
evidence was not sufficiently detailed and well reasoned to establish an injury-related condition
resulting from the accepted September 15, 2013 work incident.
Appellant, through counsel, requested reconsideration on May 15, 2014. He submitted
additional medical evidence in support of the request. Dr. Vaughan A. Allen, a Board-certified
neurosurgeon, examined appellant on December 30, 2012 and described appellant’s employment
incident as lifting a patient. He stated that this resulted in the onset of severe low back pain,
bilateral hip pain and left leg pain. Dr. Allen noted that he performed appellant’s previous back
surgery and reviewed her MRI scan which demonstrated right paracentral disc protrusion and
degenerative changes from L4-5 and L5-S1. He diagnosed lumbar strain and lumbar
radiculopathy. Appellant provided a computerized tomography (CT) scan dated March 6, 2014
which demonstrated severe left foraminal stenosis and moderate right foraminal stenosis at L5S1 due to marked disc degeneration. She also provided a lumbar myelogram of the same date
which demonstrated mild central stenosis at T12-L1 and L4-5 as well as mild lateral recess
stenosis on the right at L4-5. Appellant also resubmitted Dr. Smith’s November 21, 2013 note.
By decision dated July 2, 2014, OWCP denied modification of its prior decisions finding
that the medical evidence did not provide the necessary rationale to establish a causal
relationship between appellant’s diagnosed back and wrist conditions and her accepted
employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including the fact that the individual is an “employee of the United States” within the meaning of
FECA and that the claim was timely filed within the applicable time limitation period of FECA,
that an injury was sustained in the performance of duty as alleged and that any disability or
specific condition for which compensation is claimed is causally related to the employment
injury.3 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated upon a traumatic injury or an occupational disease.4
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”5 To determine
2

5 U.S.C. §§ 8101-8193.

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

20 C.F.R. § 10.5(ee).

3

whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.6 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.7
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.8 Medical rationale includes a physician’s detailed opinion on
the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.9
ANALYSIS
Appellant filed a claim alleging that, on September 15, 2013, she injured her back and
left wrist catching a patient who was falling. The Board finds that the factual evidence
establishes that the employment incident occurred as alleged. However, appellant must also
submit sufficient rationalized medical opinion evidence to establish that a diagnosed condition
was caused or aggravated by the accepted employment incident in order to establish her
traumatic injury claim. In support of her claim, appellant submitted medical reports from several
physicians. Dr. Folger initially examined appellant and reported a history of aiding a falling
patient by placing her arms under the patient’s to lower him to the ground. She noted that
appellant had pain in the right mid-back with radiation into the right leg and groin. Dr. Folger
diagnosed back pain, sciatica, and multiple strains including the wrist. Her notes are not
sufficient to meet appellant’s burden of proof in establishing a diagnosed condition resulting
from her accepted employment incident. Dr. Folger did not provide a medical opinion that the
employment incident resulted in the diagnosed conditions. Furthermore, appellant provided a
diagnosis of back pain. The Board has held that the mere diagnosis of “pain” does not constitute
the basis for payment of compensation.10 Without medical opinion evidence concluding that
appellant’s September 2013 employment incident resulted in specific back and wrist conditions
and explaining how these injuries occurred, Dr. Folger did not provide the necessary evidence to
meet appellant’s burden of proof.

6

John J. Carlone, 41 ECAB 354 (1989).

7

J.Z., 58 ECAB 529 (2007).

8

T.F., 58 ECAB 128 (2006).

9

A.D., 58 ECAB 149 (2006).

10

Robert Broome, 55 ECAB 339 (2004).

4

On November 11, 2013 Dr. Schwarz examined appellant on November 11, 2013 and
related that appellant attempted to catch a 250-pound patient who was falling to the ground on
September 15, 2013. He diagnosed lumbar radiculopathy, lumbar stenosis and lumbar disc
displacement. Dr. Allen completed a report dated December 30, 2013 and described appellant’s
employment incident as lifting a patient. He stated that he had performed appellant’s previous
back surgery. Dr. Allen diagnosed lumbar strain and lumbar radiculopathy.
Like Dr. Folger, neither Dr. Schwarz nor Dr. Allen provided a statement opining that
appellant’s diagnosed conditions were caused or aggravated by her employment incident. As
these physicians did not offer the necessary medical opinion evidence, these reports are not
sufficient to establish a causal relationship between appellant’s diagnosed condition and her
employment and do not meet her burden of proof in establishing a traumatic injury claim.
Appellant also sought treatment from Dr. Smith who examined her on September 24 and
October 8, 2013. Dr. Smith described appellant’s employment incident of catching a falling
patient with onset of pain in the neck and back. He diagnosed sciatica, right wrist pain,
cervicalgia, paresthesias, and thoracic spine pain. This report also lacks the necessary opinion
evidence to meet appellant’s burden of proof. While Dr. Smith described appellant’s
employment September 2013 employment incident and diagnosed sciatica as well as paresthesias
in addition to his diagnoses of pain, he did not offer an opinion that appellant’s employment
incident caused or aggravated the diagnosed conditions. Without a medical opinion that the
employment incident caused or contributed to appellant’s diagnosed conditions, this report is not
sufficient to meet appellant’s burden of proof in establishing a traumatic injury claim.
In his November 21, 2013 note, Dr. Smith stated that it was his opinion that appellant’s
current back discomfort and radicular symptoms were due to her attempt to catch a patient on
September 15, 2013. He stated that this incident resulted in a disc protrusion and sciatica-like
syndrome. This report provides an opinion that appellant’s diagnosed condition of disc
protrusion was the result of the September 15, 2013 employment incident. However, Dr. Smith
did not provide any reasoning in support of his conclusion. Without medical rationale explaining
how the September 15, 2013 caused or aggravated appellant’s current back condition this report
is not sufficient to meet appellant’s burden of proof. As appellant had a preexisting back
condition resulting in surgery, she must provide a comprehensive medical report including her
prior medical history, a description of her September 15, 2013 employment incident, and medical
reasoning describing how and why this incident resulted in her currently diagnosed back
conditions. As Dr. Smith’s November 21, 2013 note lacks medical rationale in support of his
opinion on causal relationship, this note does not meet appellant’s burden of proof in establishing
her traumatic injury claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

5

CONCLUSION
The Board finds that appellant failed to submit the necessary rationalized medical opinion
evidence to establish that her September 15, 2013 employment incident resulted in a traumatic
injury.
ORDER
IT IS HEREBY ORDERED THAT the July 2, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: August 14, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

